          CASE 0:20-cv-01142-PJS-HB Doc. 70 Filed 02/12/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Charles Y. Powell,                               Civil No. 20-cv-1142 (PJS/HB)

                     Plaintiff,

v.                                                          ORDER

Daniel Marland Casey, Jeffery Thomas
Austreng, Minnesota Department of
Corrections,
                   Defendants.


       This matter is before the Court on the Amended Report and Recommendation

issued by United States Magistrate Judge Hildy Bowbeer on January 20, 2021 [Doc. No.

58]. No party has objected to the Amended Report and Recommendation. Accordingly,

IT IS HEREBY ORDERED that:

     1. The Amended Report and Recommendation [Doc. No. 58] is ADOPTED; and

     2. The Minnesota Department of Corrections’ Motion to Dismiss [ECF No. 15] is

        GRANTED, and all claims against it are DISMISSED.



Dated: 2/12/21                         s/Patrick J. Schiltz
                                       PATRICK J. SCHILTZ
                                       United States District Court
